DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-70 are rejected under 35 U.S.C. 103 as being unpatentable over Wistendahl, US Pub No. 20020056136 in view of Glitsch et al., US Pub No. 20100305729, and further in view of Barnett et al., US Pub No. 20180192094.

As to claim 36 Wistendahl discloses a machine or group of machines for a media environment driven content distribution platform, comprising: 
a pre-synchronizer configured to obtain synchronization data and ancillary data that identifies a set of coordinates representing a location within a frame of the visual portion of the first audiovisual content, the ancillary data correlated to a portion of the synchronization data ([0030]-[0033] – hot spots, or ancillary data, are synchronized to visual content by identifying coordinates and frame number.  [0046]-[0048] – the hot spots are derived from the visual portion of the content by an authoring tool); and 
a transceiver configured to communicate the synchronization data and the ancillary data correlated to the portion of the synchronization data such that subsequent alignment of the synchronization data to the first audiovisual content synchronizes the set of coordinates representing the location within the frame of the visual portion of the first audiovisual content ([0036], Fig. 3 – frame data and N data (synchronization data) are sent to the user device.  [0082] – N data is synchronized with the content at the user device).
Wistendahl fails to disclose that the pre-synchronizer obtains the synchronization data derived from an audio portion of a first audiovisual content.
However, in an analogous art, Glitsch discloses a pre-synchronizer obtains synchronization data derived from an audio portion of a first audiovisual content (Abstract, [0058], [0060]-[0064] – content is pre-processed to produce hash tables, or synchronization data, from the audio portion.  This enables alignment of ancillary data with the content at the receiver device).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Wistendahl with the teachings of Glitsch, the rationale being to provide increased flexibility by enabling synchronization of content and ancillary data regardless of where and when the content is being displayed (See Glitsch [0002]). 
	Wistendahl fails to disclose that the set of coordinates representing the location within the frame of the visual portion of the first audiovisual content also corresponds to coordinates representing a location within a frame of a visual portion of a second audiovisual content different from the first audiovisual content indicating that the location within the frame of the visual portion of the first audiovisual content corresponds to the location within the frame of the visual portion of the second audiovisual content.
However, in an analogous art, Barnett discloses a set of coordinates representing the location within the frame of the visual portion of a first audiovisual content also corresponds to coordinates representing a location within a frame of a visual portion of a second audiovisual content different from the first audiovisual content indicating that the location within the frame of the visual portion of the first audiovisual content corresponds to the location within the frame of the visual portion of the second audiovisual content ([0086]-[0087] – a transition marker is associated with coordinates in 1st content.  Selection of this marker causes 2nd content to be displayed.  The location of the object (the goose in this example) in the 2nd content item corresponds to the location of the object in the 1st content, as their orientation and position are chosen to be similar – see also [0078]-[0079]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Wistendahl with the teachings of Barnett, the rationale being to enable users to explore concepts of interest across a variety of media items in a visually appealing manner (see Barnett [0086]).


As to claim 37 the system of Wistendahl and Barnett discloses that the second audiovisual content corresponds to virtual reality VR content (Barnett [0051]).

As to claim 38 the system of Wistendahl and Barnett discloses that the pre-synchronizer is configured to obtain ancillary data that identifies an object located within the frame of the visual portion of the first audiovisual content at the location represented by the set of coordinates correlated to the portion of the synchronization data (Wistendahl [0054], Barnett [0086]), and 
the transceiver is configured to communicate the synchronization data and the ancillary data correlated to the portion of the synchronization data such that subsequent alignment of the synchronization data to the first audiovisual content synchronizes the set of coordinates representing the location within the frame of the visual portion of the first audiovisual content to the object located within the frame of the visual portion of the first audiovisual content at the location represented by the set of coordinates to the first audiovisual content (Wistendahl [0036] and [0082]).  

As to claim 39 the system of Wistendahl, Glitsch, and Barnett discloses a processor configured to derive the synchronization data from the audio portion of the first audiovisual content, wherein the pre-synchronizer is configured to correlate the ancillary data that identifies the set of coordinates and the object to the portion of the synchronization data (Wistendahl [0054], Glitsch [0060]-[0064], Barnett [0085]); and the transceiver is configured to communicate the synchronization data and the ancillary data correlated to the portion of the synchronization data to a database accessible by consumers of the first audiovisual content (Wistendahl [0036]).  

As to claim 40 the system of Wistendahl, Glitsch, and Barnett discloses a processor configured to derive the synchronization data from the audio portion of the first audiovisual content, wherein the pre-synchronizer is configured to correlate the ancillary data that identifies the set of coordinates and the object to instants in the synchronization data (Wistendahl [0054], Barnett [0019]), and the transceiver is configured to store the synchronization data and the ancillary data correlated to the portion of the synchronization data to a storage location (Wistendahl [0032]).  

As to claim 41 Wistendahl discloses authoring tools configured to place the object within the frame of the visual portion of the first audiovisual content at the location represented by the set of coordinates ([0046]-[0048]).  

As to claim 42 the system of Wistendahl, Glitsch, and Barnett discloses that the transceiver is configured to store the synchronization data and the ancillary data correlated to the portion of the synchronization data to a storage location (Fig. 4: 46).  The system of Wistendahl and Barnett fails to disclose that the pre-synchronizer is configured to create a link to the storage location; and a processor is configured to insert the link to the storage location into metadata of the first audiovisual content.  However, official notice is taken it was well known in the art at the time the invention was effectively filed to include a link to metadata within video content.  Therefore it would have been obvious to the skilled artisan to modify the system of Wistendahl, Glitsch, and Barnett to include this, the rationale being to ensure that the hot spot and transition tag data is readily identified and located by the user device.

As to claim 43 the system of Wistendahl, Glitsch, and Barnett discloses that the pre-synchronizer is configured to collect the ancillary data during a previous playout or performance of the first audiovisual content and to correlate the ancillary data to instants in the synchronization data corresponding to instants in the first audiovisual content (Wistendahl [0046]-[0048]).  

As to claim 44 the system of Wistendahl, Glitsch, and Barnett discloses authoring tools configured to correlate a second set of coordinates as additional ancillary data to the portion of the synchronization data such that the set of coordinates representing the location within the frame of the visual portion of the first audiovisual content correlate to the second set of coordinates, wherein the second set of coordinates corresponds to the coordinates representing the location within the frame of the visual portion of the second audiovisual content (Wistendahl [0032] and [0036];  Barnett [0086]).  

As to claim 45 the system of Wistendahl, Glitsch, and Barnett, as applied above, discloses a machine or group of machines for a media environment driven content distribution platform, comprising: 
a transceiver configured to receive a first audiovisual content including at least an audio portion and a visual portion such that subsequent alignment of the audio portion to synchronization data of the first audiovisual content synchronizes ancillary data that identifies a set of coordinates representing a location within the frame of the visual portion of the first audiovisual content (Wistendahl Fig. 4; [0032]-[0036]; Glitsch [0060]-[0064]); and 
interaction tools configured to detect selection of the location within the frame of the visual portion of the first audiovisual content and transmit the set of coordinates representing the location within the frame of the visual portion of the first audiovisual content, wherein the set of coordinates representing the location within the frame of the visual portion of a first audiovisual content also corresponds to coordinates representing a location within a frame of a visual portion of a second audiovisual content different from the first audiovisual content indicating that the location within the frame of the visual portion of the first audiovisual content corresponds to the location within the frame of the visual portion of the second audiovisual content (Barnett [0086]-[0087] – a transition marker is associated with coordinates in 1st content.  Selection of this marker causes 2nd content to be displayed.  The location of the object (the goose in this example) in the 2nd content item corresponds to the location of the object in the 1st content, as their orientation and position are chosen to be similar – see also [0078]-[0079]).

As to claim 46 see rejection of claim 37.

As to claim 47 the system of Wistendahl, Glitsch, and Barnett discloses the transceiver further configured to receive ancillary data that identifies an object located within the frame of the visual portion of the first audiovisual content at the location represented by the set of coordinates synchronized to the first audiovisual content (Wistendahl [0036]).  

As to claim 48 Wistendahl, Glitsch, and Barnett discloses a post-synchronizer configured to align the audio portion to the synchronization data of the first audiovisual content to synchronize the ancillary data that identifies the set of coordinates representing the location within the frame of the visual portion of the first audiovisual content and the object located within the frame of the visual portion of the first audiovisual content at the location represented by the set of coordinates to the first audiovisual content (Glitsch [0060]-[0064]).  

	As to claim 49 Wistendahl, Glitsch, and Barnett discloses a post-synchronizer configured to align the audio portion to the synchronization data of the first audiovisual content to synchronize the ancillary data that identifies the set of coordinates representing the location within the frame of the visual portion of the first audiovisual content and the object located within the frame of the visual portion of the first audiovisual content at the location represented by the set of coordinates to the first audiovisual content, wherein the interaction tools are configured to display the object located within the visual portion of the first audiovisual content at the location represented by the set of coordinates in synchronicity with presentation of the first audiovisual content relying on the aligning of the audio portion or the visual portion to the synchronization data (Wistendahl [0032]-[0033], [0082], Glitsch [0060]-[0064]). 
 
As to claim 50 Wistendahl, Glitsch, and Barnett discloses that the transceiver is configured to receive the set of coordinates representing the location within the frame of the visual portion of the first audiovisual content and a second set of coordinates as additional ancillary data correlated to a portion of the synchronization data (Wistendahl [0032 and [0036]), wherein the second set of coordinates corresponds to coordinates representing a location within a frame of a visual portion of a second audiovisual content (Barnett [0086]).

As to claim 51 the system of Wistendahl, Glitsch, and Barnett, as applied above, discloses a machine or group of machines for a media environment driven content distribution platform, comprising: 
a database configured to store a representation of a first audiovisual content's audio or video and ancillary data that identifies a set of coordinates representing a location within a frame of a visual portion of the first audiovisual content correlated to portions of the representation of the first audiovisual content's audio or video such that subsequent alignment of the representation of the first audiovisual content's audio or video to an audio portion of the first audiovisual content synchronizes the ancillary data correlated to the portions of the representation of the first audiovisual content's audio or video to the first audiovisual content (Wistendahl [0033]-[0037], [0082]; Fig. 4; Glitsch [0060]-[0064]); and 
a transceiver configured to communicate the representation of the first audiovisual content's audio or video and the ancillary data correlated to the portions of the representation of the first audiovisual content's audio or video (Wistendahl [0036]), 
wherein the set of coordinates representing the location within a frame of the visual portion of the first audiovisual content also corresponds to coordinates representing a location within a frame of a visual portion of a second audiovisual content different from the first audiovisual content indicating that the location within the frame of the visual portion of the first audiovisual content corresponds to the location within the frame of the visual portion of the second audiovisual content (Barnett [0086]-[0087] – a transition marker is associated with coordinates in 1st content.  Selection of this marker causes 2nd content to be displayed.  The location of the object (the goose in this example) in the 2nd content item corresponds to the location of the object in the 1st content, as their orientation and position are chosen to be similar – see also [0078]-[0079]).

As to claim 52 see rejection of claim 37.

As to claim 53 the system of Wistendahl, Glitsch, and Barnett discloses that the database is configured to store ancillary data that identifies an object located within the visual portion of the first audiovisual content at the location represented by the set of coordinates correlated to the portions of the representation of the first audiovisual content's audio or video such that subsequent alignment of the representation of the first audiovisual content's audio or video to an audio portion of the first audiovisual content synchronizes the ancillary data that identifies the set of coordinates representing the location within the frame of the visual portion of the first audiovisual content and the ancillary data that identifies the object located within the frame of the visual portion of the first audiovisual content at the location represented by the set of coordinates (Wistendahl [0033]-[0037] and [0042]-[0044]; Glitsch [0060]-[0064]).  

As to claim 54 the system of Wistendahl, Glitsch, and Barnett discloses that the transceiver is configured to receive the set of coordinates representing the location within the frame of the visual portion of the first audiovisual content and, in response to receiving the set of coordinates representing the location within the frame of the visual portion of the first audiovisual content, transmit the ancillary data that identifies the object located within the frame of the visual portion of the first audiovisual content at the location represented by the set of coordinates (Wistendahl [0036] – ancillary data and coordinates (N data) are transmitted).

As to claim 55 the system of Wistendahl, Glitsch, and Barnett discloses that the transceiver is configured to communicate the set of coordinates representing the location within the frame of the visual portion of the first audiovisual content and a second set of coordinates as additional ancillary data correlated to a portion of the synchronization data derived from the audio portion or visual portion of the first audiovisual content (Wistendahl [0032] and [0036]; Glitsch [0060]-[0064]), wherein the second set of coordinates corresponds to coordinates representing a location within a visual portion of a second audiovisual content (Barnett [0086])

As to claims 56-57 see rejection of claims 36-37.
As to claims 65-66 see rejection of claims 45-46.

As to claim 58 Wistendahl discloses obtaining ancillary data that identifies an object located within the visual portion of the first audiovisual content at the location represented by the set of coordinates, the ancillary data that identifies the object correlated to the portion of the synchronization data such that subsequent alignment of the synchronization data to the first audiovisual content synchronizes the set of coordinates representing the location within the frame of the visual9Application No: 15/860,438 portion of the first audiovisual content and the object located within the frame of the visual portion of the first audiovisual content at the location represented by the set of coordinates to the first audiovisual content ([0033]-[0036]; Fig. 2 and its description).  

As to claim 59 Wistendahl, Glitsch, and Barnett discloses pegging the ancillary data that identifies the set of coordinates and the object to instants in the synchronization data derived from the audio portion or the visual portion ([0046]); and storing the synchronization data derived from the audio portion of the first audiovisual content and the ancillary data correlated to the portion of the synchronization data to a database (Glitsch [0060]-[0064]; Wistendahl [0042], [0047]).  

As to claim 60 Wistendahl, Glitsch, and Barnett discloses obtaining the first audiovisual content including at least the audio portion and the visual portion; deriving the synchronization data from the audio portion of the first audiovisual content; and pegging the ancillary data that identifies the set of coordinates and the object to instants in the synchronization data derived from the audio portion or the visual portion (Glitsch [0060]-[0064]; Fig. 2; Wistendahl [0036], [0082]).  

As to claim 61 the system of Wistendahl, Glitsch, and Barnett discloses placing the object within the frame of the visual portion of the first audiovisual content at the location represented by the set of coordinates (Wistendahl Fig. 2; Barnett Fig. 3D).  

As to claim 62 the system of Wistendahl, Glitsch, and Barnett discloses collecting the ancillary data that identifies the set of coordinates representing the location within the frame of the visual portion of the first audiovisual content and the object located10Application No: 15/860,438 within the frame of the visual portion of the first audiovisual content at the location represented by the set of coordinates during a playout or performance of the first audiovisual content, wherein the synchronization data derived from the audio portion of the first audiovisual content is derived during the playout or performance from the first audiovisual content (Wistendahl [0046], Glitsch [0060]-[0064]), and wherein the ancillary data that identifies the set of coordinates representing the location within the frame of the visual portion of the first audiovisual content and the object located within the visual portion of the first audiovisual content at the location represented by the set of coordinates is correlated to the portion of the synchronization data derived from the audio portion of the first audiovisual content corresponding to instants in the first audiovisual content during the playout or performance (Wistendahl [0033]-[0036], [0041]-[0042], [0046]-[0048]; Glitsch [0060]-[0064]).  

As to claim 63 the system of Wistendahl, Glitsch, and Barnett discloses creating the synchronization data derived from the audio portion or the visual portion of the first audiovisual content and pegging the ancillary data to the portion of the synchronization data derived from the audio portion of the first audiovisual content; and storing the synchronization data derived from the audio portion or the visual portion of the first audiovisual content and the ancillary data correlated to the portion of the synchronization data to a storage location (Wistendahl Fig. 2-4 and [0046]; Glitsch Fig. 2).  

As to claim 64 the system of Wistendahl, Glitsch, and Barnett discloses obtaining ancillary data that identifies a second set of coordinates correlated to the portion of the synchronization data derived from the audio portion of the first audiovisual content such that the second set of coordinates correlate to the set of coordinates representing the location within the frame of the visual portion of the first audiovisual content, wherein the second set of coordinates corresponds to coordinates of a real-world location (Wistendahl [0032] and [0036]; Glitsch Fig. 2).

As to claims 67-70 see rejection of claims 47-50.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J HANCE/           Primary Examiner, Art Unit 2423